46 F.3d 1151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Raymond H. LADD, Plaintiff-Appellant,v.Raymond ROBERTS, Phyllis Warder, (NFN)(NMI) Pryor (NFN)(NMI)Martin, Richard Koerner, (NFN)(NMI) King, GaySavino, and Karen Koupal, Defendants-Appellees.
No. 94-3092.
United States Court of Appeals, Tenth Circuit.
Feb. 2, 1995.

1
Before KELLY and SETH, Circuit Judges, and KANE,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant Raymond H. Ladd, an inmate in the custody of the State of Kansas, filed this action under 42 U.S.C.1983, alleging that appellees violated his constitutional rights by failing to provide adequate medical care to him during his hunger strike in 1989.  Appellant appeals from the district court's order granting appellee Karen Koupal's motion to dismiss and the other appellees' motion for summary judgment.


4
Because appellant is pro se, we construe his pleadings liberally.  Haines v. Kerner, 404 U.S. 519, 520 (1972).  We review a dismissal for failure to state a claim de novo, accepting the facts pleaded as true.  Barrett v. Tallon, 30 F.3d 1296, 1299 (10th Cir.1994).  "We will uphold a Rule 12(b)(6) dismissal only when it appears clear that no relief could be granted under any set of facts that could be proved consistent with the allegations."   Id. (quotation omitted).  We also review the grant of summary judgment de novo, to determine whether there is any genuine issue of material fact.  White v. York Int'l Corp., No. 93-6398, 1995 WL 3735, at * 2 (10th Cir.  Jan. 5, 1995).  We have carefully reviewed the briefs, the district court's memorandum and order, and the record on appeal.  We find no error.  In addition, appellant's motion to disqualify Judge Saffels, arguing that he is biased against prisoners and their 1983 claims, is conclusory and without factual support.  That motion is denied.


5
The judgment of the United States District Court for the District of Kansas is AFFIRMED.  The mandate shall issue forthwith.



**
 Honorable John L. Kane, Jr., Senior District Judge, United States District Court for the District of Colorado, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470